Citation Nr: 1702500	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  03-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from May 1976 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO). 

In June 2005, the Veteran appeared and provided testimony at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.  

This matter has previously been before the Board on multiple occasions, most recently in August 2014, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case must be remanded for issuance of a supplemental statement of the case (SSOC).  

Additional evidence was added to the record in April 2016, May 2016, and July 2016.  This was after the matter was last adjudicated by the RO in February 2015.  The Board sent the Veteran a letter in October 2016 asking if he would like to waive initial RO consideration of this evidence.  The letter included a standard response form, which contained check boxes indicating (1) his desire to have the case remanded and (2) his desire to waive RO review of the evidence.  He was informed that if the Board did not hear from him, it would be assumed that he did not wish the Board to decide the appeal and the case would be remanded for RO review.  In November 2016, the Veteran returned the standard response form.  He did not, however, mark either check box on the form.  Thus, the Board must assume that he did not wish to waive RO consideration of this evidence.  

Accordingly, the case is REMANDED for the following action:

After completing any preliminary action needed, readjudicate the claim for TDIU, considering all evidence received since the last SSOC in 2015.  The RO should consider that service connection was awarded for an anxiety disorder effective November 2015, but prior to that date, the TDIU claim would be predicated on the lumbar spine disability alone.

If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

